            Case 1:17-cv-00496-GLR Document 65 Filed 01/30/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

HUMBERTO ESTRADA, ET AL.                              )
                                                      )
                Plaintiffs,                           )
                                                      )       Case No: 1:17-cv-00496-GLR
       v.                                             )
                                                      )
ECOLOGY SERVICES REFUSE &                             )
RECYCLING, LLC, EL AL.                                )
                                                      )
                Defendants.                           )


                      JOINT MOTION TO APPROVE SETTLEMENT

       Plaintiffs Humberto Estrada, Michael Booker, and Kevin Quinn (“Plaintiffs”) and

Defendants Ecology Services Refuse and Recycling, LLC, Cordoba Enterprises, LLC, Peter

Osborne, and Timothy Osborne (“Defendants”), by and through their undersigned counsel, hereby

file this Joint Motion to Approve Settlement and in support thereof state as follows:

       1.       On February 17, 2017, Plaintiffs filed their Complaint in this matter asserting

claims for violation of the Fair Labor Standards Act, the Maryland Wage Hour Law, and the

Maryland Wage Payment and Collection Law. Plaintiffs allege that they were employed by the

Defendants in non-exempt positions and that they were suffered and permitted to work more than

40 hours per week for Defendants. Plaintiffs further allege that they were not paid an overtime

premium as required by the law. Defendants dispute the contentions that Plaintiffs were non-

exempt, that Plaintiffs were not paid consistent with the applicable law, and that Defendants were

“joint employers” as that term is defined by the applicable law.

       2.       The Parties have concluded that an amicable resolution of this lawsuit is in their

respective interests due to the risks and expenses associated with the forthcoming trial. Plaintiffs

desire to settle, discharge, and forever terminate all claims and potential claims against Defendants

                                                 1
            Case 1:17-cv-00496-GLR Document 65 Filed 01/30/19 Page 2 of 5



in exchange for accepting a total payment of $45,000.00, with $28,000.00 to be paid to Plaintiffs

and $17,000.00 in attorney fees and costs to be paid to Plaintiffs’ counsel. The settlement is

contained in the Settlement Agreement and Release of All Claims (“Settlement Agreement”) that

was negotiated and executed by the Parties. A copy of the executed Settlement Agreement is

attached hereto as Exhibit 1.

       3.       Courts review FLSA settlements to ensure a fair and reasonable resolution of a bona

fide dispute. See Duprey v. Scotts Co. LLC, 30 F. Supp. 3d 404, 407 (D. Md. 2014) (noting that

the Court looks at the settlement as a “reasonable compromise of disputed issues.”) “Although the

Fourth Circuit has not addressed the factors to be considered in approving FLSA settlements,

‘district courts in this circuit typically employ the considerations set forth by the Eleventh Circuit

in Lynn's Food Stores.’” Id. at 407-08 (citation omitted). “The settlement must ‘reflect [ ] a fair

and reasonable resolution of a bona fide dispute over FLSA provisions,’ which includes a finding

with regard to (1) whether there are FLSA issues actually in dispute, (2) the fairness and

reasonableness of the settlement in light of the relevant factors from Rule 23, and (3) the

reasonableness of the attorneys' fees, if included in the agreement.” Id. at 408. “These factors are

most likely to be satisfied where there is an ‘assurance of an adversarial context’ and the employee

is ‘represented by an attorney who can protect [his] rights under the statute.’” Id. (citation omitted).

       4.       There is a bona fide dispute here. “In deciding whether a bona fide dispute exists

as to a defendant's liability under the FLSA, courts examine the pleadings in the case, along with

the representations and recitals in the proposed settlement agreement.” Id. The Parties are in

disagreement over a number of key issues – the amount of hours Plaintiffs worked, whether

Plaintiffs were paid properly, whether Plaintiffs satisfy the motor carrier exemption, and whether

Defendants are joint employers with one another. Additionally, Defendants dispute that any FLSA



                                                   2
            Case 1:17-cv-00496-GLR Document 65 Filed 01/30/19 Page 3 of 5



or state law violation was willful. These disputes are plainly evident from the history of litigating

this case, specifically including the exchange of discovery and motions practice.

       5.       Not only is there a bona fide dispute, the parties’ settlement of $45,000.00, which

includes claimed damages, liquidated damages, treble damages, costs, and attorney’s fees, is fair

and reasonable. In determining whether a settlement is fair and reasonable for purposes of

approving claims under the FLSA, courts evaluate many factors, including “‘(1) the extent of

discovery that has taken place; (2) the stage of the proceedings, including the complexity, expense

and likely duration of the litigation; (3) the absence of fraud or collusion in the settlement; (4) the

experience of counsel who have represented the plaintiffs; (5) the opinions of [ ] counsel ...; and

(6) the probability of plaintiffs’ success on the merits and the amount of the settlement in relation

to the potential recovery.’” Saman, 2013 WL 2949047, at *3 (quoting Lomascolo, 2009 WL

3094955, at *10).

       6.       Here, the Parties have thoroughly litigated this case, completing written discovery,

conducting deposition, pursuing dispositive motions, and engaging in motions practice related to

the potential formation of a class and the potential addition of additional plaintiffs. The Parties

expect that if the litigation were to continue and trial were to begin on schedule, both sides would

incur additional expenditures at substantial risk and still face the prospect of a lengthy appeal

process. By avoiding additional extensive litigation, resources that otherwise would have been

consumed by the litigation were made available for settlement, thereby reducing the risk and

uncertainties of the outcome of litigation for both parties.

       7.       With respect to the portions of the settlement to be paid to Plaintiffs, these payments

represent only a modest discount from the actual damages and liquidated damages claimed by

Plaintiffs. Since Defendants raised significant issues with respect to Plaintiffs’ claims of overtime



                                                  3
            Case 1:17-cv-00496-GLR Document 65 Filed 01/30/19 Page 4 of 5



hours worked and improper payment, as well as the uncertain nature of litigation including liability

issues, Plaintiffs decided to accept the aforementioned amount.

       8.       Additionally, Plaintiffs are represented by experienced counsel and settled this case

aware of the risks and benefits of settlement. This settlement enables all parties to avoid the

unnecessary accumulation of additional litigation costs and attorney’s fees. The settlement is the

product of good-faith bargaining between the parties, with advice of legal counsel. Given the

uncertainty of the availability of both liquidated and exemplary damages, this amount represents

a fair and reasonable settlement.

       9.       Finally, the amount allocated for attorneys’ fees and expenses is fair and

reasonable. Plaintiffs’ counsel has extensive experience in FLSA and minimum wage/overtime

matters and has prepared this case for trial, the market value of which well exceeds the agreed

upon fees and costs. Accordingly, the agreed upon amount of $17,000.00 represents a fee that is

discounted and is a fair and reasonable fee based on the pleadings and settlement negotiations that

occurred in this case.

       10.      The settlement reached by the Parties is fair and reasonable as the Parties resolved

this matter in an arms-length agreement after hotly contested litigation. Presenting evidence at

trial would have consumed tremendous amounts of time and resources and demanded substantial

judicial resources. This trial would have been costly for all Parties and would have further deferred

closure. Any judgment would likely have been appealed, thereby extending the duration of the

litigation and exposing the parties to unnecessary risk. This settlement, on the other hand, will

enable the parties to avoid anticipated risks, burdens and expenses in establishing their respective

claims and defenses. Therefore, all Parties agree that the settlement is fair and reasonable and

should be approved by the Court.



                                                  4
          Case 1:17-cv-00496-GLR Document 65 Filed 01/30/19 Page 5 of 5



        WHEREFORE, Plaintiffs Humberto Estrada, Michael Booker, and Kevin Quinn and

Defendants Ecology Services Refuse and Recycling, LLC, Cordoba Enterprises, LLC, Peter

Osborne, and Timothy Osborne, respectfully request that this Court enter an order approving the

settlement reached by the Parties in this matter, dismissing this matter with prejudice, and for any

additional relief as justice requires.



Dated: January 30, 2019                        Respectfully Submitted,

                                                       /s/
                                               Deyka Williams Spencer (Bar No. 29585)
                                               The Spencer Firm, LLC.
                                               2275 Research Blvd., Suite 500
                                               Rockville, MD 20850
                                               Phone: (301) 637-2866
                                               Fax: (866) 686-2126
                                               dspencer@spencer-firm.com
                                               Attorney for Plaintiffs


                                                      /s/
                                               Russell B. Berger (Bar No. 28512)
                                               Offit Kurman, P.A.
                                               300 E. Lombard Street, Suite 2010
                                               Baltimore, Maryland 21202
                                               Phone: (410) 209-6449
                                               Fax: (410) 209-6435
                                               E-Mail: rberger@offitkurman.com
                                               Attorney for Defendants


                                  CERTIFICATE OF SERVICE

        THIS WILL CERTIFY that on this 30th day of January 2019, a copy of the foregoing was

served via electronic filing to all counsel of record.

                                                                    /s/
                                                             Russell B. Berger




                                                  5
